QBfficeof tip 5ZUtornep
                                              Qhmral
                                     &date of llCexae
DAN MORALES
 ATTORSEY
      GENERAL                          tieptmk3,1993


     Mr. Dmiel S. Owllute                        OpinionNo. DM-249
     Cll8k
     Texas State University System               Re: wbuber,uldercertabl-
     333Guadalupe,Box 3810                       a nomsidat achohhip recipient is eliSibld
     Aus& Texas 78701-3942                       for resident tuition rates under section
                                                 54.064 of the Bdwxtion Code and related
                                                 quertio= fw-~)

     Dar Mr. oudlette:

            You lme asked about a scholarshiprecipient’sdigii      for midat tuition under
     section 54.064 of the Education Code. You &o inquire about the validity of section
     21.31 of title 19, Texas AdministmtiveCode. You state as follows:

                   ThcBoardofRegmyTexasStateUnivaritySystan,hs
               acqtedgiftsofmoneyfhnntwodonon.       Bothdonorsstip&ted
              tlWtll&gitblllUStbelldforSCbOl8dlipStO~ladaniC
              CXCCllCllCC!illtllC~alliCprogMlillWlliCbtbCrecipientiSemOllUl.
              Bothdonmsrequhdthatstudaamustappiymtioompetetorthe
              sclloluallips. Tlleflrstdollorspecifledtll8ttllerecipiultksdeoted
              fknllstudalt-atblueset-                TexasStateUnksity.         The
              aecmldonorspecikittutthescholarahiptipientbeselectcd6.om
              studem at SWTs music depmmt                    who participate in m
              nmaurin~lllllSiC~,SU&LptllClllliVUXitymarchingband
               ~rymphony-
                 The Board of Rqaxts acqted both gitts u&x 0 95.34 of the
              Education Code’ end asked So&west Texas State Univkty’s




                                            p.   1295
Mr. Daniel S. oUellette - Page 2         (DM-249)




          mo&edstMambip-towkcttberecipimts.                             Tobe
          digiile for comiderati~    shknts          must   apply    for the
          scllo~ps.  ...

              Texasresidentsandnonrtsi~willoompeteforthe
          acbolarsbips. we anticipate that some oftlle studam selected will be
          nonresidumi. . . .

               we believe that llomdad     studalts Kktal for Icbolarships
                     cirammmwillbeeligiileforrc$ideattuitionbeuure
          ~~lBwttbc~oftlleuatuteafld~crituia
          developcdbytkTcxasHigherEduationCoordinrtiagBwd.
          However,theExecuhViPreaidentat             SohwestTexasState
          Univasityhr~alUter~tbe~Colmnuun                      * ‘OIlerfor
          StlldUlttkWiWSrttheCOOrdbMblgBOMlilldiCJUillgthdSllCb
          studem would not be eligiile. poomote added.]

Because we conclude that section 21.31 of title 19, Texas Administntive Code, k valid,
wedecli~toamveryour6rstquestion.       Hmce,thisopinionwiUdisamonlythevalidity
ofsection21.31 oftitle 19,TexasAdod&m&Code.

        In BaraJ pumant to se&m 54.051(c) oftk Eduutkm code. tuition tix a
~~ofthcS~ofTexyrtagmarl~cmic~hutitutiodirthegnrtaof
(1) $120 for ucb saoesmortwdvawalcslmnDer           susiollalld86otoreacllsix-d
aunmatam;or(2)      s32persuMster aeditbour. Ontheotberhd,mhct.ion(d)of
tbatswtiongamallympireaa           noaresidentstudwtatagamralaademictwcbing
Mitutiontopayanamuuntpersancsta          aedithoureqWlto1OOpeccultofthetotalcost
of education. &e Educ. Code 5 54.052 @rovidinSgaKnl rules for dctamining residence
or non;esidence). Sahns 54.055 tbrougb 54.064 contain sevual lhitations and
exceptionstotbegenalnrlethtanollreridmtrtudent~pryahighatuitionthPna




                                         p.   1296
Mr. Daniel s. olldlette - Page 3        (DM-249)




residentstudent. Yourquestionra~~&~ustoconsmeseuion54.064,wbichprovidesas
fOllOWS:
               (a) Ashuhtwhohoidsacomp&veaadanic~of
          atleastS2ODfbrtheacademicyurorsummer        fbrwbidltlleshldalt
          ismtrolledandwhoiseitkfanonr&htorac&enofaaxmtry
          otbatiMlltkUtlitedStateSofAmaicriSUltitkdtoptyttEfeer
          andchargcdreq&edofTexasresideetswithoutregardtotheleq$b
          oftimethestudatth~ruidaJioTaur.        Thestudattmustcompete
          WithothaStUd&&~TaPrnd~fwtheaUdaUiC
          scbolarsbip8ndtbescbolanbipmustbe8wardedbya~larsbip
          commW~~bytbe~ollandbe
          approwdbytbeTexasHigkrEducationCoo&&qgBoardMdpr
          criteriack&pedby~llaard.

               (b)TktOtdlWllbCXOfWldMtS8t~ilMiMiOll~
          residenttuitionuadathissectionforapahdar#meba

          instbtionfbrtheaame      WlllWWOfthepW!dbg8WdUlliCyC8l.
          pmpbasisadded.]

      Youbelievethatthetwo8cholarshipsaboutwhichyouinquksati@the
re@mmts      of necbm 54.064(a~ which you list as: (1) award of 8 compuidve
acukmic 8cbohhip; (2) a annpedh           pool thet inchda both kdaits         and
mmfaidalts;(3) thesclloiershipnnlstbe~atkasts2~*(4)       tbercbdurbiplllllstbe



scholarshipawefdmaynotexcecdfivepaantoftbenumberofnudentr~for
tbemlle samstertheprsadineawdemicyar.’          Yollst8&llowm!r,tll8ttlleboanillas
rddedarequiranentin~ruk,fouadittitlelgoftheTacrc~Code,rection
21.31. The~Iestatesinpe&entpar&asfbknvs:
              CUthlStUddSreceivingcompditive8C8dMliC~lalYhip
          lMykexanptdfromp8yhgnonresidalttuitioilrates.

                    (1) To qualify for exemption kom paying nonresidaa
          tuitionratesastudabtmwtkawardedacump&iwacademic
          rchokrsbipintbe~ofuooormonfortbe~rmicyeu,tbe
          allnmerrea9ioqorbothbyanoffidrlrcboluohip-or




                                        9.   1297
Mr.Daniels.odlette            - Page 4             (DM-249)




             aJmmm48oftbcpublicillshtionofbighcrtcluatioabcorskis
             auading. Ifnonresidmtsorforei8nstudaesincompetitionwith
             othcrstudents,iaclu~Tcxasretti~obtainthesccompetitive
             8udallic~tbertudmt,mayp8ytbesallletuitiollas8
             lWidMofTeOrdUfillgtbG@Stl8tiotlpOlioditlWtlidltk
             compcewaudanicscluJhEpbio~                      Attktimtk
             competitiveaadallic~~ptnl8de,thc~maalst
             daigmtcthetamortamsiawhichtbescbo~wiUbein~.
             Acmpeti~dmicschdclnhiprhrrrqucrlifirs~thr~
             lwiwrofthcdi~~bc~entiwtui~andwpgcdto~ond
             -~Iltsshaubed~#le~pvrposr
             erlwmging~cexcenenceitldle~c~inwhidl
             thestubnismdlcd.     ElTt&eiatbel989-199Oaudanic~m
             iMtitU6OllSll3llllOtwrive  nonresidatttuitionoothebaaiaof
             co-        acadanic scbolarsllips fix more tllsll 5.0% of its total
             wroumwtintbe~~remrta                     orteraloftllepreviolls
             audanicye8r. plbpbisadded.]




                     . .     .
               -w-Y-~~powar~~kim-
StMltC$bUcwhned”pOllktoeahrWitbtllOWpoam.~~d~tbC

po==ardlJtkcqmdslygivm.          AaomyGenarl~JM-1102(1989)rt2;
Jh4-1017(1989)at3(cithg2TEx.NR3d,4&nNmMLmv~2).Tbe~tuay
wtholiwall8gwcytopromulgateNlesandreguluiollsiIl8idoftllertrtutoryautllority
tkk&vhrebasmnfdupwtbeagency.              KrUyv.J~A~Bd,358
S.W.2d 874, 876 ~fex. Cii. App.-Austin 1%2, writ refd) (citing 1 TEx. JLR 2d
A&mLowgll).                            Theagmcym8ynot,bowew&pIkmluI~tuksmtd
EgUlUiOllStbUilllpOSG8dditiOO8lbUfdWS,COUditiO~Orl8StliCtiOllSthUGXCWdOrUC
inconsistent with the stahitory provisions.             Id. at 87677; Attomey   Gamal   Ophion
JM-l017U3(~KrliyV.Inr&FbicrlAcddmr&1).




       ~audomc~~tborfacrcQrnollddcr.wMbalstimW.06Y1)dtbcEQEmioll
cakvalidlyddeg’tuautbc4tIytodlelmldtoprollmlgamlule’and~. sce,e.g.,.%nlunve4wm
Swings& Lam Asroc ofHoustonv. Fodhcr. 3318.W.M 917.921(Tar 1960);HauingAuth. of Cl@
ofDollar v. Hi~inbothm      143S.W.2d79.87 CTa. 1940);OIjbrd v. Hill, 558S.W.2d 557.560(TUL
Civ. App.-hiin        1977. writ x&d); Willimw v. Sate0 514 8.W.M 7l2, m-16 (Tex. Cii.
App-Bammd 1914.wit rd’d ar.e.).




                                                   p.   1298
Mr. Dankl s. ollelktte - PaSe 5          (DM-249)




academic schohrship that qualilies its mcipient for resident tuition rates. To that ar4
~on54.06ya)aqmsdyruthorizestheboardtodmlopcritairfortheborrd’susein
detamining wbetber a scholarship is a competitive academic scholarship for plrposes of
waivingthcdiE~cebctweenthctuitionchargedtoresidcntmd                nonresident mdents.
Theboardhasdewlopedruchcritairintitlel9T~~code,rection
21.31(l). In uur opinion, by dehing %m&tive academic scholarship” in section
21.31(l) as a scholarship that is %warded for the pwpose of encma&~ academic
accellenceinthelcadanicprogMlinwhichthertudent~enroll~theborrd~~yhas
developed a cziterionin wordanw with section 54.064(a) of the Education Code. We do
not believe that the rqukmy csiterion exceeds or is inconsistent with section 54.064(a).
cOnseq~ently;we  believethat the boardactedwithinits authity undersection54064(a)
wllal it promulgated
                   thislllle.s

       You also question the validity of title 19 of the Texas Administrath Code, section
21.31 on procedural grounds. The board adopted section 21.31 “under the Texas
Education Code, 5 61.027 and 0 52.54, Texas Civil Statutes.” Tar. Higher Educ.
      . .
coodmbq     Bd.. 16 Tar. Reg. 3254 (1991); SC u&u Tex. Higher Educ. coordinating
Bd., 16 Tex. Reg. 1341 (1991) (propoping section 21.31). Section 61.027 of the
Education Code provides as follows:
              TbeboardslldadoptandpublisbnlksMdreguktiollsin
          accordanwwitllalldlmdertbeconditiollsapplkdtoother~es
          bytheAdministmtiveProcedureandTexasRe&terAct(hick
          6252-134 W.T.C.S.]). to &cfuate the provisions of this chapter.
          TheboardsbaUgraatanyiastihonofhiShereducrtionaheuiag
          qmnrequestandafkrmsonabkaotkc.              MiautgofJImeuiuga
          sbdl be availableia the board%office for public -on.




                                        p.   1299
Mr. Daniel S. Ch~ellette- Page 6          (DM-249)




Section 61.027 merely prescrii a procedure by which the board must promulgate rules;
itdoesno&inandofit&authorizetheboardtopromulgatendes.                       Section52.54,
V.T.C.S., the other statute the board cites, is a nonexistent statute. Section 52.54 of the
Educationcode,towhichtheboard~havemernttonfa,provideEwsuo~:
               (a) TlleboardsballadoptMdpublisllllllesMdreguktiollsto
          effktuatethepuqKmsoftbischaptarin       -withandunder
          the conditions applkd to other agwciu by P.T.C.S. art. 6252-13a].

               (b) TheboardmayadoptNluandrquktiollsnuusary~
          palticipationinthefedaJguarantecdloanprogramprovidedbythe
          Higher Education Act of 1964 (Public Law 89-329). Footnotes
          Wlitted.]

Obviously, section 52.54(a) does not autbork the board to promulgate a rule under
cbpter 54. In addition, we are not aware that the promulgation of title 19 of tba Texas
    . .    .
~code,rection2l.3lwuneassyrtocomplywitht&fedarlguulntad
loanprogram Wetbed0reagreetbattbestatute3tbeboardcitedrrautho~itto
promulgatetitle19oftheTcxasAdmhhahCode,section21.31              donotsoauthork

        However, we belkve that section 54.064(a) of the Education Code itself
~rizcstheborrdtopromulgatertction21.31~~~54.064(a)urthoritesthe
boardtodeveiopcrhiaforitsuseinevahmt&scbolarships.                Wenotethatsection
S(c-l)(2) of the Mmhismk       Promdue and Texas Regism Act (“APTRA”). V.T.C.S.
article 6252-13a, to which the board is quired to adhere, = Educ. Code 8 61.027,
ze.qudanagencyfinallyadoptkgandewnckelytostateinitsordu”tbepartiwkr
~~provisionruadawhich”thergcacy~~t&rule~”&wthergency
interpretstbeseprovisionsaswtbo~orrequbkgtberule.”                   Ontbeotberhand,
section S(e) of APTlU validates any agency rule that is adopted “in substantial
wmplknw” with section 5. You suggest that the board’s citation of two inappropriate
sections of the Education Code halidates section 21.31 of title 19, Texas Admihthve
Code,asrmatterofkw.       Wbilewedonotcondonemagen@scitationofimppqdte
~o~~~,wecrnaotconclude~rucbmarorbyitselt,whaetbe~arcyis
drewhaeluthoriztdtopromylgatctherule,LNalidateraruleurarmtteroflrw.

                                   SUMMARY

               A nonresident scholarship recipient is ineligiile fix resident
          tuition under section 54.064(a) of the Education Code if the
          ~larshipdoesnotcomplywiththecrimiatluttkTexasHiShex
          EducationCoordhtingBaardhasdevelopedtodetemhewbetka
          scholarship is a competitive academic scholarship, unless the criteria
          exceed or are inconsistent with section 54.064(a). The board’s




                                         p.   1300
Mr.Dallkls.chldkne        * Page 7             @M-249)




          promulgation of section 21.31 of title 19. Texas Adminitive
          code?wllichprovidestbat”[a]kTLq&ve-c~~p~
          @ilks the holder [for r&dent tuition rates] shall be awarded for
          thepulposeofencwnging     acadullk excellarce ill the acadallic
          propminwbichtkstudattisuuollcd,“docsnotaceedtbe
          hods authority under section 54.064(r) of the Education Code, nor
          k it inconsktwt with section 54.064(a) of the Educntion Code.
          Furthumore,wecannotcxmcludehtaection21.31        oftitle 19ofthe
          TexasMmini&ativeCodeishaliduamatterofiawbnsedonthc
          f&ct tllat tile board, in its order hauy adopting tile nllq cited
          ~riatestatutc3r9adorEngtbeboardtopromulgatetbe




                                                            DAN      MORALES
                                                            Attorney Oeneral of Texas

WILL PRYOR
FtibiStMtAttOAnomeyGUld

MARYKELLER
Deputy AttOmey General for Litigation

RBNEAHICKS
State solicitor

MADELEINE B. JOHNSON
Chair, Opinion Committee




                                              p.     1301